WALKER, P. J.
Whether or not the defendant’s plea 3 was subject to demurrer on either of the grounds assigned against it, he could not have been prejudiced by the action of the court in sustaining the demurrer to it, as he had the benefit, under his plea 2 as it was amended, of substantially the same alleged matter of defense.
Following previous rulings in this state in reference to substantially identical requested instructions, it must be held that the court committed reversible error in refusing to give charge 6 requested by the defendant.—Venable v. Venable, 165 Ala. 621, 51 South. 833; Louisville & Nashville R. Co. v. Seale, 160 Ala. 584, 49 South. 323; Merriweather v. Seyre Mining & Mfg. Co., 161 Ala. 441, 49 South. 916; McClellan v. State, 117 Ala. 144, 23 South. 653; Alabama Great Southern R. Co. v. Frazier, 93 Ala. 51, 9 South. 303, 30 Am. St. Rep. 28; Penney v. McCauley, 3 Ala. App. 497, 57 South. 510.
Other questions presented for review need not be passed on, as they are not such as are likely to be presented on another trial.
Reversed and remanded.